United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                          UNITED STATES COURT OF APPEALS
                               For the Fifth Circuit                                  July 17, 2007

                                                                                Charles R. Fulbruge III
                                                                                        Clerk
                                       No. 06-50594




                             UNITED STATES OF AMERICA,


                                                                      Plaintiff-Appellee


                                            VERSUS


                                 ROLAND ALLEN CAMPOS,


                                                                    Defendant-Appellant




   Appeal from the United States District Court For the Western
                District of Texas, Austin Division
                           1:05-CR-00246



Before HIGGINBOTHAM, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Defendant        Roland      Allen      Campos       (“Campos”)        appeals       his

conviction       for    conspiracy        to   possess      cocaine      with     intent         to

distribute and possession of cocaine with intent to distribute, in

violation of 21 U.S.C. §§ 841(a)(1) and 846.                         Campos argues that


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the district court erred in denying his motion to suppress evidence

discovered in a search of the vehicle in which he was traveling,

and in denying his application for authorization of expert services

and motion for continuance.           We AFFIRM.

                                I.     Background

       On    November   16,    2005,     Appellant,      Roland     Allen    Campos

(“Campos”), and a passenger were driving north on I-35 in Round

Rock, Texas in a white van.           Officers Martin Flores (“Flores”) and

Eric Mount      (“Mount”),     both    members   of   the   Round    Rock    Police

Department, were patrolling I-35 in separate vehicles.                      Officer

Flores received a call from Officer Mount informing him that

Officer Mount observed a red Neon and a white van traveling close

together. Officer Mount had already stopped the Neon for failing to

maintain an appropriate distance, and wanted Officer Flores to stop

the van.

       Officer Flores then followed the van, and, after observing

Campos traveling 69 mph in a 65 mph zone, Officer Flores pulled

Campos over. Campos exited the vehicle.             Officer Flores approached

the vehicle and asked Campos for his driver’s license, but Campos

only produced a Texas identification card. Flores then began to ask

Campos about his travel plans. Campos replied that he was traveling

from   San    Antonio   to    College    Station    to   buy   tickets      for   the

University of Texas versus Texas A&M football game. This was

suspicious to Officer Flores because Campos had already passed



                                         2
three highways between San Antonio and Round Rock that would have

led to College Station.

     Next,    Officer   Flores    asked   Campos   for   the   name   of   his

passenger, but Campos had trouble recalling the passenger’s name.

Officer Flores also asked Campos about the owner of the vehicle.

Although Campos stated that it belonged to his uncle, Campos’s only

response when questioned about his uncle’s name was that it was

listed   on   the   vehicle’s    registration.     Campos’s     inconsistent

statements made Officer Flores suspicious that Campos was providing

false information.

     Campos then consented to a pat-down search, in which Officer

Flores discovered $2,000 in cash in Campos’s pocket. At this time,

Campos continued to make inconsistent statements.              Campos stated

that he was going through Houston to get to College Station, which

only added to Officer Flores’s suspicions because Campos was

traveling away from Houston. In addition, although Campos indicated

that he planned on stopping at a rest area to look at a map, Campos

passed a rest area less than a mile earlier. Moreover, Campos

admitted that he never had a driver’s license and he was unable to

provide Officer Flores with proof of insurance.

     Officer Flores then questioned Campos’s passenger, Joe Gomez

(“Gomez”). Unlike Campos, Gomez stated that they were heading to

Waco, not College Station.        Importantly, despite Officer Mount’s

suggestion that Campos and Gomez were traveling in tandem with the



                                      3
Neon, Gomez told Officer Flores that he and Campos were traveling

alone.     Based on the inconsistent responses provided by Campos and

Gomez, Officer Flores concluded that Campos and Gomez were not

traveling to College Station to buy tickets.

       Officer Flores then began records checks on Campos and Gomez.

At this point, eight minutes had passed since the initial stop.

While awaiting the results of the records checks, Officer Flores

asked Campos if he had any dope or other illegal drugs in the

vehicle, and Campos responded in the negative. Officer Flores then

obtained Campos’s consent to search the van.                          During the search,

Officer Flores noticed that the bolts holding in both front seats

had scratch marks, which, based on his experience as a police

officer,2       indicated       that      the    van     was    being      used     for     drug

trafficking.

       Officer Flores learned from Officer Mount that one of the

occupants of the Neon lived on the same street as Gomez and that

the Neon’s driver stated that they were heading to Dallas, not

College Station. When Officer Flores confronted Gomez and Campos,

they admitted they were traveling with the Neon. Campos explained

that they were traveling in separate cars because his friend wanted

to drive his own car. However, Officer Flores knew that the Neon

was a rental car.            During this time, Officer Flores received the


       2
        Officer Flores performed hundreds of traffic stops in which drug trafficking was involved,
and had found narcotics on previous occasions when there was evidence that someone tampered
with seat bolts.

                                                4
return on the records checks, which reported that Joe Campos, a/k/a

Roland A. Campos, was wanted for a parole violation.

     Officer Flores then told Campos that he believed Campos was

engaged   in    illegal    activity.       Campos   continued    to   deny   any

wrongdoing. Although, at this point, Officer Flores testified that

he believed he had probable cause to undertake a search, Officer

Flores, a certified narcotics-canine handler, decided to use his

canine, Tessa, to conduct a dog sniff search.             Tessa alerted when

entering the rear passenger door and driver’s side door of the

vehicle. Officer Flores then had the van taken to an auto shop for

a more thorough search, where officials located a compartment

containing     several    black   bundles     of    cocaine,    weighing   30.08

kilograms, on the underside of the van behind the van’s heat

shield.

     Campos was subsequently indicted for conspiring to possess

cocaine with intent to deliver and possessing cocaine with intent

to deliver, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Campos

moved unsuccessfully to suppress the cocaine discovered during the

search of the van. Thereafter, Campos entered a conditional guilty

plea, reserving his right to appeal the district court’s denial of

his motion to suppress.

     Campos timely filed a notice of appeal.

                              II.   Discussion

     Campos raises three arguments on appeal.             He argues that the



                                       5
district court erred by (1) failing to suppress the evidence found

in the search of the vehicle; (2) denying his application for

authorization of expert services; and (3) denying his motion for

continuance.       We will address these issues in turn.

                             A.    Suppression of Evidence

      When reviewing the denial of a motion to suppress, we review

findings of fact for clear error and conclusions of law de novo.3

We construe all facts in the light most favorable to the government

as the prevailing party.4

      Campos argues that the cocaine discovered during the search of

the   van     should        be    suppressed       because       Officer   Flores   (1)

purposefully delayed running the records checks; and (2) did not

have probable cause to search the van because the drug dog was

unreliable.

                        1.       Reasonableness of Detention

      We evaluate the legality of a traffic stop under Terry v.

Ohio5.6   In determining whether a seizure has exceeded the scope of

a permissible Terry stop, we undertakes a dual inquiry: (1) whether

the officer’s action was justified at its inception; and (2)

whether it was reasonably related in scope to the circumstances


      3
       United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003).
      4
       Gonzalez, 328 F.3d at 758.
      5
       392 U.S. 1 (1968).
      6
       United States v. Jenson, 462 F.3d 399, 403 (5th Cir. 2006).

                                              6
that justified the interference in the first place.7

       Although in the district court Campos challenged the validity

of the initial traffic stop, he no longer argues that the stop of

his vehicle for speeding was improper.                      Rather, Campos argues that

the stop was unlawfully prolonged because Officer Flores did not

run the records checks until eight minutes into the stop, rendering

his detention unreasonable under the Fourth Amendment.

       Officer Flores’s actions are plainly permissible under our

case law.           An officer may request a driver’s license, insurance

papers,         vehicle      registration,       run    a   computer       check,      issue     a

citation, and ask about the purpose and itinerary of a driver’s

trip.8        An officer may also undertake similar questioning of the

vehicle’s occupants to verify the information provided by the

driver.9           In addition, we have specifically held that records

checks        need     not   be   initiated       prior     to    an    officer’s       initial

questioning of a vehicle’s occupants.10

       In United States v. Brigham, the officer did not initiate

records checks until eight minutes into the initial stop.                              Prior to

running the records checks, the officer asked the driver for his



       7
        United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc).
       8
         Id. at 508 (citation omitted); United States v. Shabazz, 993 F.2d 431, 437 (5th Cir. 1993)
(citation omitted).
       9
        Brigham, 382 F.3d at 508 (citation omitted).
       10
            Id. at 510-11.

                                                7
license, insurance papers, questioned him about his travel plans,

and sought to verify the driver’s story with the car’s three

passengers.                We    concluded       that     the    officer’s       actions       were

reasonable.

         Campos argues that his case is distinguishable from Brigham

because Officer Flores’s testimony indicates that he purposefully

engages in delays in initiating records checks so as to extend the

amount of time he has for investigation.                          We reject this argument.

“[T]he touchstone of Fourth Amendment analysis is reasonableness,”

and “[r]easonableness is measured in objective terms by examining

the totality of the circumstances.”11 Therefore, as long as Officer

Flores’s investigative methods were objectively reasonable, his

subjective motives are irrelevant.12

         We       agree    with     the    district      court     that     Officer      Flores’s

investigative methods were reasonable.                              Prior to running the

records checks, it was permissible for Officer Flores to request

Campos’s license, conduct a pat-down search of Campos, and question

Campos and Gomez about their travel plans.13                          This process required




         11
        Id. at 507 (citations and internal quotations omitted) (emphasis added); see id.
(“Supreme Court’s insistence on reasonableness rather than prescriptions for police conduct”).
         12
         See United States v. Causey, 834 F.2d 1179, 1184 (5th Cir. 1987) (en banc) (“so long as
police do no more than they are objectively authorized to do, their motives in doing so are
irrelevant and hence not subject to inquiry”).
         13
              See Brigham, 382 F.3d at 508; United States v. Dortch, 199 F.3d 193, 198 (5th Cir.
1999).

                                                    8
as long as it did for reasons beyond Officer Flores’s control.14

Campos’s and Gomez’s inconsistent statements regarding their travel

itinerary, Campos’s lack of a valid driver’s license, the discovery

of $2,000 in cash on Campos’s person, and Campos’s inability or

unwillingness to identify the name of the owner of the van all

created suspicion,                 necessitating         further     detective       efforts      by

Officer           Flores.        In    this    case,     Officer      Flores’s       questioning

“exemplified a graduated response to emerging facts.”15

         Because Officer Flores’s actions were not unreasonable under

the circumstances of this case, the detention of Campos did not

violate the Fourth Amendment.

                                 2.    Reliability of Drug Dog

         Campos argues that Tessa, the drug dog, was unreliable, and

thus, Officer Flores did not have probable cause to search and

seize the van.16                After a thorough review of the testimony and

evidence before it, the district court found the canine alert to be

reliable and concluded that Officer Flores had sufficient probable

cause to seize and search the van.



         14
              See Brigham, 382 F.3d at 510; United States v. Jones, 234 F.3d 234, 241 (5th Cir.
2000).
         15
              See Brigham, 382 F.3d at 509.
         16
           While Campos urges us to answer the question of whether a defendant can challenge the
reliability of a canine alert so as to defeat probable cause based on that alert, we decline to do so
here. Campos acknowledges that the district court allowed him to present evidence tending to
show that Tessa was unreliable, and thus, the only question before us is whether, on this record,
the district court erred in concluding that the canine alert was reliable.

                                                    9
       As Campos concedes, the positive alert of a properly trained

drug detecting dog, standing alone, provides probable cause to

support a search and seizure.17                     It is undisputed that Officer

Flores, Tessa’s trainer and handler for nearly two years, and Tessa

successfully completed all standard training procedures and that

Tessa was certified to detect a variety of narcotics, including

cocaine.       However, Campos argues that Officer Flores gave subtle

“handler cues”18 to Tessa.               According to Campos, the videotape of

the incident, which was admitted into evidence, reveals that

Officer Flores was not neutral in his handling of Tessa because,

even after Tessa seemingly failed three times to alert, Officer

Flores took Tessa to the other side of the van to make another

attempt at alerting, and when Tessa sat down, Officer Flores

exclaimed, “Oh, yeah!”             In addition, Campos maintains that Officer

Flores is not credible because he testified that Tessa had never

made a false positive alert, and Campos subsequently offered

evidence showing that Tessa had made three false alerts.

       Contrary to Campos’s arguments, the district court found that

Tessa was reliable.            In particular, the district court found that

all but one of the possible false alerts by Tessa were reasonably

explained away by Officer Flores.                   In addition, the district court


       17
        E.g., Gonzalez, 328 F.3d at 759; Dortch, 199 F.3d at 197; United States v. Dovali-Avila,
895 F.2d 206, 207 (5th Cir. 1990).
       18
         A “handler cue” is a conscious or unconscious signal that leads a canine to where the
handler believes the drugs are located.

                                               10
made a determination that Officer Flores was credible, which we

will not disturb.19              Moreover, the district court determined that

the videotape demonstrated that Tessa’s repeated entries into the

van    were        not    merely      redundant,        and    thus,       rejected     Campos’s

suggestion that the dog was being cajoled into an alert.

       We find no clear error in the district court’s factual finding

that the          canine      alert    was     reliable       and    therefore       uphold     the

district         court’s      ultimate        conclusion      that        Officer    Flores     had

probable cause to seize and search the van.

            B.    Application for Authorization of Expert Services

       Campos argues that the district court erred in not granting

his request under 18 U.S.C. § 3006A(e)(1) for a canine-alert

expert.          We review the district court’s denial of an application

for authorization of expert services for abuse of discretion.20

       On        January      31,     2006,    Campos        filed    an     application        for

authorization            of   the     services     of    a    canine-alert          expert.      On

February 3, 2006, the district court denied Campos’s application

without prejudice to refile his application with the expert’s name,

a statement of the expected expenses, and information explaining

what is a canine-alert expert and how one becomes such an expert.

Instead of promptly filing an amended application in compliance

with    the       district       court’s       instructions,         Campos     waited        until


       19
            See United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996).
       20
            United States v. Hardin, 437 F.3d 463, 468 (5th Cir. 2006).

                                                  11
February 9, 2006, the day before the suppression hearing (which was

set in the January 13, 2006 pre-trial order), to file his amended

application.            As a result, the district court denied Campos’s

application as untimely.

       Campos alleges that the district court improperly required him

to provide information not called for by the statute.                                 Section

3006A(e)(1) provides:

       Counsel for a person who is financially unable to obtain
       investigative, expert, or other services necessary for
       adequate representation may request them in an ex parte
       application. Upon finding, after appropriate inquiry in
       an ex parte proceeding, that the services are necessary
       and that the person is financially unable to obtain them,
       the court . . . shall authorize counsel to obtain the
       services [at government expense].21

       The statute does not define the scope of an “appropriate

inquiry” and Campos offers no authority limiting what a district

court may request in order to make such an inquiry.                             Moreover, we

have    held        that    “[t]o     justify        authorization     .    .    .   under   §

3006A(e)(1), a defendant must demonstrate with specificity, the

reasons why such services are required.”22

       In determining whether the services of a canine-alert expert

were necessary, the district court’s denial of Campos’s first

application and request that Campos provide the above-mentioned




       21
            18 U.S.C. § 3006A(e)(1) (emphasis added).
       22
        See United States v. Gadison, 8 F.3d 186, 191 (5th Cir. 1993) (citation omitted)
(emphasis in original); see also Hardin, 437 F.3d at 469 n.5.

                                                12
information was certainly reasonable.23                             Without such specific

information, the district court could not adequately appraise

Campos’s need for expert services.

       In addition, the district court did not abuse its discretion

in denying Campos’s second application as untimely.24

                                C.    Motion for Continuance

       Campos argues that the district court erred in denying his

motion for continuance.                   We review the denial of a defendant’s

motion for continuance for an abuse of discretion resulting in

serious prejudice.25

        Three days before the February 10, 2006, suppression hearing,

Campos filed his motion for continuance, alleging that he was not

able to complete discovery because records concerning Tessa had not

been provided.            According to Campos, he made the motion as soon as

he became aware that the government did not provide any field-

performance or training logs of Tessa.                              However, the standing

discovery order, which was filed in this case on January 13, 2006,

did not require the government to produce such documents,26 and


       23
            See Gadison, 8 F.3d at 191.
       24
         See Scott, 48 F.3d at 1396 (“The rights established by 18 U.S.C. § 3006A(e) are
procedural, and the failure to make a timely motion or request waives the necessity for the court’s
consideration of an appointment of an expert witness.” (quotations and citation omitted)
(emphasis added)).
       25
            United States v. Pollani, 146 F.3d 269, 272 (5th Cir. 1998).
       26
          The standing order required that the government turn over, inter alia, “documents . . .
that the government intended to use as evidence at trial to prove its case-in-chief . . . .”

                                                   13
Campos made no discovery complaints for these documents until the

day before the suppression hearing.

       Campos contends that the denial of his motion prejudiced him

because it was essential for him to provide Tessa’s training and

field logs to his canine-alert expert so that such expert could

assess      the     reliability         of    Tessa’s       alert.          We    reject       this

contention.         Assuming arguendo that a defendant can challenge the

reliability of a canine alert, once the requested documents were

produced, Campos was able to cross-examine Officer Flores regarding

the contents of Tessa’s field performance records.                                Furthermore,

evidence at the suppression hearing clearly demonstrated Tessa’s

reliability such that any evidence presented by Campos’s expert

would not have affected the finding of reliability.27                                  Moreover,

since the district court subsequently denied Campos’s application

for authorization of expert services, Campos’s argument that he

needed the records for such expert is unpersuasive.

       The district court’s decision to deny Campos’s motion for

continuance was not an abuse of discretion.

                                       III. Conclusion

       For the foregoing reasons, we AFFIRM the district court’s

judgment.

AFFIRMED.


       27
         See United States v. Diaz, 25 F.3d 392, 395 (6th Cir. 1994) (limited information on
which expert’s opinion was based, i.e., trial transcripts (and not actual observations of the drug
dog), detracted from the expert’s testimony).

                                                 14